Case 1:20-cv-00771-JPH-MG Document 63 Filed 06/11/21 Page 1 of 6 PageID #: 400




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

ROBERT A. VINCENT,                               )
                                                 )
                          Plaintiff,             )
                                                 )
                     v.                          )      No. 1:20-cv-00771-JPH-MG
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                          Defendant.             )

         ENTRY ON OBJECTION TO MAGISTRATE JUDGE'S ORDER

      On March 8, 2021, Magistrate Judge Lynch denied Plaintiff, Robert

Vincent's, motion for leave to file an amended complaint. Dkt. 44. Mr. Vincent

has filed an objection, dkt. 47, to which the United States has responded, dkt.

48. For the reasons below, Mr. Vincent's objection is OVERRULED. Dkt. [47].

                                              I.
                                       Legal Standard

      The objecting party bears the burden of showing that the Magistrate

Judge's order should be set aside or modified. See Crawford v. Prof'l Transp.,

Inc., No. 3:14-cv-18-RLY-WGH, 2015 WL 5123871, at *4 (S.D. Ind. Sept. 1,

2015). A court will sustain an objection and set aside or modify a magistrate

judge's order only if it is "clearly erroneous or is contrary to law." Fed. R. Civ.

P. 72(a). An order is clearly erroneous when the reviewing court is "left with

the definite and firm conviction that a mistake has been committed." Brown v.

Plata, 563 U.S. 493, 513 (2011). "An order is contrary to law when it fails to

apply or misapplies relevant statues, case law, or rules of procedure." Pain Ctr.



                                             1
Case 1:20-cv-00771-JPH-MG Document 63 Filed 06/11/21 Page 2 of 6 PageID #: 401




of SE Ind., LLC v. Origin Healthcare Sols., LLC, No. 1:13-cv-133-RLY-DKL, 2014

WL 6674757, at *2 (S.D. Ind. Nov. 25, 2014).

      This is an "extremely deferential standard." Pinkston v. Madry, 440 F.3d

879, 888 (7th Cir. 2006). To find a decision clearly erroneous, it is not enough

for a reviewing court to "have doubts about its wisdom or think [it] would have

reached a different result." Parts & Elec. Motors, Inc. v. Sterling Elec. Co., 886

F.2d 228, 233 (7th Cir. 1988).

                                        II.
                                    Discussion

      Ten months after Mr. Vincent filed his original complaint, he sought

leave to file an amended complaint to add an informed consent claim. Dkt. 33.

In support, Mr. Vincent alleged that an "informed consent claim was implicit"

within the general negligence claim described in his original complaint. Dkt.

40 at 1–2. The Magistrate Judge denied Mr. Vincent's motion for leave to

amend under Federal Rules of Civil Procedure 15 and 16, finding that he failed

to show good cause for the proposed amendment. Dkt. 44.

      Mr. Vincent does not object to Judge Lynch's decision denying leave to

amend. Rather, Mr. Vincent objects to a specific finding within Judge Lynch's

opinion—that the original complaint did not implicitly allege an informed

consent claim. Dkt. 47 at 2; dkt. 44 at 4–5. The United States defends this

finding, contending that Mr. Vincent's complaint failed to allege facts fairly

implying a claim for lack of informed consent. Dkt. 48 at 7.

      As an initial matter, Plaintiff contends that the Court's review of the

Magistrate Judge's finding is de novo, dkt. 47 at 3, and Defendant asserts that
                                         2
Case 1:20-cv-00771-JPH-MG Document 63 Filed 06/11/21 Page 3 of 6 PageID #: 402




the standard is clear-error review, dkt. 48 at 6. Federal Rule of Civil Procedure

72(a) covers "pretrial matter[s] not dispositive of a party's claim or defense" and

instructs the "district judge in the case" to "modify or set aside any part of [a

magistrate judge's] order that is clearly erroneous or contrary to law." Fed. R.

Civ. P. 72(a). This Court referred Plaintiff's motion for leave to amend to the

Magistrate Judge and the matter is not dispositive of Plaintiff's claim, so the

Court reviews the decision for clear error. See id.

      Federal Rule of Civil Procedure 8(a)(2) requires that pleadings contain "a

short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). While detailed factual allegations are not

required under Rule 8, a complaint must contain sufficient factual matter to

show that the stated claim "is plausible on its face." Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corporation v. Twombly, 550 U.S. 544,

570 (2007)).

      In her opinion, the Magistrate Judge noted that a "lack of informed

consent is a distinct theory of liability in a medical malpractice case." Dkt. 44

at 4 (citing Spar v. Cha, 907 N.E.2d 974, 979 (Ind. 2009)). The Magistrate

Judge discussed the difference between a claim for lack of informed consent,

which is "typically based on a physician's failure to meet her duty to provide

the patient with facts material to the patient's decision to undergo the subject

treatment," and a claim "that the treatment should not, under the applicable

standard of care, have been given." Dkt. 44 at 5. The Magistrate Judge then




                                         3
Case 1:20-cv-00771-JPH-MG Document 63 Filed 06/11/21 Page 4 of 6 PageID #: 403




found that neither Mr. Vincent's complaint nor the FTCA notice attached to his

complaint gave Defendants sufficient notice of an informed consent claim. Id.

      The Magistrate Judge acted well within her discretion in finding that the

original complaint did not implicitly allege an informed consent claim. Mr.

Vincent's Federal Tort Claims Act ("FTCA") claims are determined "in

accordance with the law of the place where the act or omission occurred."

Kraemer v. United States, No. 1:16-cv-01522-JMS-MJD, 2018 WL 1811978, at

*6 (S.D. Ind. 2018) (quoting 28 U.S.C. 1346 (b)(1)). And Indiana uses a five-

part test for informed consent claims, which requires that a plaintiff prove:

      (1) nondisclosure of required information; (2) actual damage . . .
      (3) resulting from the risks of which the patient was not informed;
      (4) cause in fact, which is to say that the plaintiff would have
      rejected the medical treatment if she had known the risk; and
      (5) that reasonable persons, if properly informed, would have
      rejected the proposed treatment.

Spar, 907 N.E.2d at 979–980 (citation omitted).

      As the Magistrate Judge points out, the original complaint alleges that

Mr. Vincent's doctor was negligent by improperly administering steroid

injections. Dkt. 44 at 5. The complaint does not allege that the doctor failed to

disclose required information about the treatment's risks or that Mr. Vincent

would have rejected the medical treatment had he known of any risks. See id.

The complaint thus does not contain facts allowing a court to infer the

existence of a claim for lack of informed consent.

      Mr. Vincent also asserts that his claim for lack of informed consent was

implicit in his FTCA Notice. Dkt 47 at 9. The Notice reflects that Mr. Vincent's

doctor informed him that he should not have another injection in his heel
                                        4
Case 1:20-cv-00771-JPH-MG Document 63 Filed 06/11/21 Page 5 of 6 PageID #: 404




sooner than 30 days after treatment because it would "increase[] his risk of an

Achilles tendon rupture." Dkt. 1-1 at 2. Despite this warning, Mr. Vincent

accepted another steroid injection inside that timeframe. Id. Mr. Vincent's

FTCA Notice thus does not contain facts demonstrating a claim of lack of

informed consent.

      The Magistrate Judge acted well within her discretion in finding that Mr.

Vincent's original complaint did not implicitly allege an informed consent claim.

Thus, Mr. Vincent's objection is OVERRULED. Dkt. 47.

                                     IV.
                                  Conclusion

      For the reasons stated above, the Court OVERRULES Mr. Vincent's

Objection. Dkt. [47].

SO ORDERED.

Date: 6/11/2021




                                       5
Case 1:20-cv-00771-JPH-MG Document 63 Filed 06/11/21 Page 6 of 6 PageID #: 405




Distribution:

David J. Cutshaw
COHEN & MALAD LLP
dcutshaw@cohenandmalad.com

Justin Kuhn
COHEN & MALAD LLP
jkuhn@cohenandmalad.com

Justin R. Olson
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
justin.olson2@usdoj.gov




                                      6
